Citation Nr: 0301858	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  96-23 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral macular 
degeneration.

Entitlement to nonservice connected pension benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, G.T. and F.T.




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 15, 1966, to August 
15, 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1995 rating decision of the 
Chicago, Illinois, regional office (RO) of the Department of 
Veterans Affairs (VA), which denied an application to reopen 
a claim of service connection for bilateral macular 
degeneration.  In July 1997, the Board remanded the veteran's 
appeal for further evidentiary development.  In October 1997, 
the veteran's claims folder was transferred from Illinois to 
Missouri after the veteran notified the RO that he had moved.  

The case was returned to the Board in July 2002, but was 
remanded in order to afford the veteran a hearing and to 
provide him a statement of the case pertaining to the issue 
of entitlement to a permanent and total rating for nonservice 
connected pension benefits.  The statement of the case was 
issued in August 2002, and a substantive appeal was received 
later that same month.  Therefore, the issue of entitlement 
to nonservice connected pension benefits is before the Board.  
The hearing was conducted in September 2002 and the claim is 
before the Board for further review.  

Following the July 1997 remand, the RO appears to have 
reopened the claim for entitlement to service connection for 
bilateral macular degeneration, and denied that claim on the 
merits, as recorded in a February 2002 supplemental statement 
of the case.  A determination on whether a previously denied 
claim should be reopened is a jurisdictional matter that must 
also be addressed by the Board, however, before the Board may 
consider an underlying claim.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  Therefore, regardless of the RO's 
action, the Board in this decision will initially address the 
question of whether new and material evidence has been 
presented to reopen the claim of service connection for 
bilateral macular degeneration.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156a (2002).  


FINDINGS OF FACT

1.  Entitlement to service connection for an eye condition 
was denied in a July 1967 rating decision; the veteran did 
not submit a notice of disagreement with this decision within 
one year of notice thereof.  

2.  The material received since July 1967 includes evidence 
that was not considered by the original decisionmakers, and 
which purports to show that the veteran's macular 
degeneration was aggravated during service; absence of 
evidence showing aggravation was a specified basis for the 
July 1967 denial.  

3.  Clear and unmistakable evidence demonstrates that the 
veteran's macular degeneration existed prior to active 
service.  

4.  The evidence does not show that the veteran's macular 
degeneration increased in disability during active service.  

5.  The veteran had less than 90 days of active service, and 
he was not discharged as a result of a service connected 
disability.


CONCLUSIONS OF LAW

1.  The July 1967 rating decision that denied entitlement to 
service connection for an eye condition is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.105(a) (2002). 

2.  Evidence submitted by the veteran since July 1967 is new 
and material, and his claim for entitlement to service 
connection for macular degeneration is reopened.  38 U.S.C.A. 
§§ 1110, 5108 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.156(a) 
(2002).  

3.  Bilateral macular degeneration was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.306 (2002).

4.  The criteria for entitlement to nonservice connected 
pension benefits have not been met.  38 U.S.C.A. §§ 1502, 
1521 (West 1991 & Supp. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has submitted new and material 
evidence to reopen his claim for entitlement to service 
connection for bilateral macular degeneration.  He argues 
that his congenital disability was aggravated beyond normal 
progression during active service.  The veteran believes that 
this aggravation occurred when he were injured from the 
backfire of a rifle, which burned his eyes.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (VCAA) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  

The veteran received notice of the denial of his application 
to reopen his claim for service connection for macular 
degeneration in December 1995.  He has been provided with a 
statement of the case and supplemental statements of the case 
that contain the laws and regulations concerning his claim, 
and an explanation of the reasons and bases for the denial of 
his claim, which also indicated what evidence was needed to 
prevail.  The veteran's service medical records have been 
obtained, and following a July 1997 remand, all post service 
treatment records that he has identified have also been 
obtained.  

As for the pension issue, the veteran was notified of the 
denial in March 2001.  He was provided with a statement of 
the case that contained the laws and regulations and the 
reasons and bases for the denial in August 2002.  The veteran 
was afforded a hearing before the undersigned member of the 
Board in September 2002.  The Board concludes that the duties 
to notify and assist have been completed, and that the 
veteran was made aware of what evidence he should provide, 
and what evidence would be obtained by VA.  Therefore, the 
Board finds that a remand for further VCAA development is 
unnecessary for this issue.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Any 
"error" to the veteran resulting from this decision does 
not affect the merits of his claim or substantive rights, for 
the reasons discussed above, and is therefore, harmless.  See 
38 C.F.R. § 20.1102 (2001).  

Service Connection

Initially, the Board notes that entitlement to service 
connection for an eye condition was denied in a July 1967 
rating decision.  This decision held that that the veteran's 
eye condition was considered to be congenital or 
developmental.  Furthermore, there was no showing of 
aggravation of the condition during active service.  The 
veteran was informed of this decision and provided with his 
appellate rights in a July 1967 letter.  He did not submit a 
notice of disagreement with this decision within one year of 
receipt of the letter.  Therefore, the February 1986 decision 
is final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108. New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The Board finds that the veteran has submitted new and 
material evidence to reopen his claim for service connection 
for macular degeneration.  The July 1967 rating decision 
which denied entitlement to service connection found in part 
that there was no showing of aggravation of the veteran's eye 
condition.  The additional evidence submitted by the veteran 
in his application to reopen his claim for service connection 
includes a November 2002 opinion from his optometrist that it 
was as likely as not that the veteran's visual condition was 
worsened by his activity in service.  The Board finds that 
this evidence is new in that it contains information not 
previously available to the decisionmakers, and that it is 
material because it tends to prove the merits of the claim as 
to an essential element that was a specified basis for the 
last disallowance of the claim; in this case, the absence of 
evidence of aggravation of the veteran's eye disability.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).  

As the veteran has submitted new and material evidence 
concerning his claim for entitlement to service connection 
for an eye disability, this claim is reopened.  When a claim 
which has previously been denied by the RO is reopened by the 
Board, the Board must not take any action which would 
prejudice the rights of the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In this case, the RO appears to 
have considered the veteran's claim for service connection 
for an eye disability on a de novo basis as reported in a 
February 2002 supplemental statement of the case.  The 
veteran was notified of the reasons and bases for the denial 
of his claim on the merits at that time.  Therefore, it would 
not harm the veteran for the Board to proceed with a de novo 
decision without an additional remand to the RO.  This issue 
will now be considered by the Board on a de novo basis 

As a preliminary matter, the record raises the issue of 
whether the appellant may be presumed to have been in sound 
physical condition at the time he entered active military 
service.  Applicable law provides that service connection may 
be established for disability which is shown to have been 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110 (wartime); 1131 (peacetime).  In general, 
establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

A disorder may be shown to have preexisted service if it is 
noted at entrance into service or, for disorders not noted at 
entrance, where clear and unmistakable evidence rebuts a 
legal presumption of sound condition at the time of entrance 
into service.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 
Vet. App. 466, 470 (1998); Crowe v. Brown, 7 Vet. App. 238, 
245 (1995); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

Service connection may be granted on the basis of aggravation 
of a preexisting condition  where a disease or injury which 
preexisted service is shown to have undergone an increase in 
disability during service unless the increase is due to the 
natural progress of the disease. 38 C.F.R. § 3.306(a).  
Establishing service connection on the basis of aggravation 
requires: (1) Evidence showing that a disease or injury 
preexisted service; (2) evidence showing an increase in 
disability during service sufficient to raise a presumption 
of aggravation of a disability; and (3) an absence of clear 
and unmistakable evidence to rebut the presumption of 
aggravation, which may include evidence that the increase in 
severity was due to the natural progress of the disability.  
38 C.F.R. § 3.306(b).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  However, service 
connection for a congenital disability may be awarded if the 
disability is aggravated during active service.  VAOPGCPREC 
82-90 (O.G.C. Prec. 82-90).

Because the June 27, 1966, enlistment examination shows that 
the only eye disability noted at entrance into service was 
amblyopia, the Board must next ascertain whether clear and 
unmistakable evidence demonstrates the appellant had macular 
degeneration prior to such service, thus rebutting the 
statutory presumption of soundness.  In making this 
determination, the Board must consider "all medically 
accepted evidence bearing on whether the [appellant] was 
suffering from the disease . . . in question prior to 
induction and should give weight to particular evidence based 
on accepted medical standards and medical knowledge regarding 
the known characteristics" of particular disorders, as 
directed in 38 C.F.R. § 3.304(b)(2).  See Harris v. West, 203 
F.3d 1347, 1350 (Fed. Cir. 2000).

In Harris, the provisions of 38 C.F.R. § 3.304(b)(2) were 
found to be consistent with the provisions of 38 U.S.C.A § 
1111, which in turn said "nothing about the kind of evidence 
that can be used to rebut the presumption.  All that the 
statute requires is that the evidence, whatever it may be, 
must lead, clearly and unmistakably, to the conclusion that 
the injury or disease existed" prior to service.  Harris, 203 
F. 3d at 1349.  All of the evidence of record must therefore 
be considered.  See 38 U.S.C.A. § 7104(a).

A June 1967 Request for Information notes that records from 
Balboa General Hospital in San Diego, California, had been 
requested.  The reply noted that all available requested 
records had been forwarded.  

The service medical records show that the veteran underwent 
his entrance examination on June 27, 1966.  He had distant 
vision of 20/40 for the right eye, and 20/50 for the left 
eye.  The summary of defects included amblyopia.  The veteran 
answered "yes" to a history of eye trouble on a Report of 
Medical History obtained at that time.  The physician's 
summary stated that the veteran was farsighted.  

The veteran arrived at the Marine Corps Recruit Depot (MCRD) 
in San Diego, California, for training on July 15, 1966.  

Records from the Dispensary of the MCRD reveal that the 
veteran was referred for additional evaluation of the cause 
of bilateral reduced vision on July 25, 1966.  Exudates or 
drusen were scattered throughout the fundus of the left eye, 
and were especially apparent in the macular area of both 
eyes.  The provisional diagnosis was questionable drusen or 
macular degeneration.  

As a result of the July 25, 1966, request, the veteran 
underwent additional testing on July 29, 1966.  Small dots 
were noted in the macula.  The examiner stated that the 
veteran did not meet the standards for enlistment or 
induction.  An administrative discharge was recommended.  

An undated sick call slip states that the veteran was to 
return to his platoon over the weekend, and then return to 
the "A & T office" on Monday, August 1, 1966, for an 
optical appointment.  

Records dated August 1, 1966, show that the veteran was 
admitted to the dispensary for a survey.  The diagnosis was 
degeneration of macula, congenital, existed prior to entry.  
A notation dated August 4, 1966, states that the veteran had 
appeared before a Medical Board on this date and was found to 
be unfit for service.  The Medical Board report was noted to 
have been included in the veteran's records.  The 
recommendation was that the veteran be discharged.  

The medical survey (rough) report shows that according to the 
veteran's own statements, accepted by the Medical Board, he 
had difficulty with vision in both eyes since the age of six.  
This condition had been fully revealed to the recruiting 
personnel but was not considered disqualifying.  It was noted 
by routine screening optometry examination, and the veteran 
was transferred to ophthalmology at the Naval Hospital in San 
Diego, which diagnosed macular degeneration, congenital, and 
recommended existed prior to entry discharge.  

According to the final Medical Board, the diagnosis of the 
veteran's disability was degeneration of macula, bilateral, 
congenital, existed prior to entry.  According to the 
veteran's own statements, which were accepted by the Medical 
Board, he has had difficulty with vision in both eyes since 
the age of six years.  He had reported this condition to 
recruiting personnel, but it was not considered 
disqualifying.  The macular degeneration was noted during an 
initial screening at the MCRD.  The veteran had then been 
seen in consultation at the Naval Hospital in San Diego by an 
ophthalmologist who recommended that he be separated from 
active service.  Physical examination revealed bilateral 
macular degeneration.  It was the opinion of the Medical 
Board that the veteran was unfit for further service by 
reason of physical disability, and that the physical 
disability was neither incurred nor aggravated by active 
military service.  The veteran was informed of the contents 
of the report, but did not wish to submit a statement in 
rebuttal.  

The veteran's initial claim for service connection was 
received in May 1967.  He stated that he had been told his 
disability was a birth defect, but the veteran noted he had 
been considered in sound condition at the time of his 
enlistment, when he passed physical examinations with no 
problems or questions.  Therefore, he believed that he must 
have aggravated an unknown condition.  As to the date of 
onset, he stated that split and multiple vision, temporary 
loss of eyesight, began while on the rifle range in basic 
training.  

The post service medical records include VA treatment records 
dated from 1995 to 2001.  These show treatment for several 
disabilities, including macular degeneration.  February 1995 
records say that the veteran has a history of visual problems 
from 1966.  Additional February 1995 records state that the 
veteran had a history of rifle backfire burns to his eyes 
while in service years ago.  November 1999 records show that 
the veteran temporarily lost his sight while working with 
firearms in service.  The diagnosis had been macular 
degeneration.  An etiology of this disability was not noted.  

At the hearing before the undersigned member of the Board in 
September 2002, the veteran testified that he had been told 
in the third grade that he would have trouble reading, but 
that he did not wear glasses at the time of his entry into 
service.  The veteran stated that he experienced a change in 
his vision in service after an incident on the rifle range.  
He said that his rifle exploded, which caused him to lose his 
vision for three days.  He was hospitalized during this 
period.  After discharge from the hospital, the veteran 
testified that he felt as if he was looking through a fog.  
He later indicated that his eyes had been bandaged for the 
three days he was in the hospital.  

The veteran further testified that he had taken his oath on 
June 13, 1966, that he arrived at MCRD sometime between June 
13 and June 15, and that he estimated the incident on the 
rifle range happened three weeks into his training.  He was 
returned to his platoon after three days, but he then 
underwent further testing of his eyes, which led to his 
discharge.  The veteran reported that his current medical 
care professionals had told him that the injury from the 
rifle explosion definitely accelerated the process.  The 
veteran and his witness stated that they had attempted to 
obtain additional records from Balboa General Hospital, but 
the letter came back no such address.  

The veteran has submitted a November 2002 statement from a 
private optometrist in support of his claim.  The optometrist 
stated that she had reviewed the veteran's medical records.  
She said that from a pathologic standpoint, the veteran's 
decrease in vision may have been initially caused by a change 
in the PRE cells as the result of isolated poor vascular 
supply from the choriocapillaris.  After a review of the past 
and current ophthalmic examinations, it was her opinion that 
the veteran's visual condition was at least as likely as not 
to have been worsened by his activity in service.  

Based on the record, the Board finds that there is clear and 
unmistakable error to rebut the presumption of soundness in 
this case.  Although the entrance examination was negative 
for macular degeneration, the service medical records show 
that the veteran was suspected of having this disability 
within at least 10 days of entrance into active service and 
his arrival at MCRD.  The diagnosis was apparently confirmed 
on July 29, 1966, which was only 13 days after the veteran 
entered active service.  The Medical Board report notes that 
the veteran's own statements revealed he had experienced 
trouble with his eyes since childhood, and that macular 
degeneration had been noted by the routine screening 
optometry examination.  The service medical records 
repeatedly diagnosed the disability as congenital.  
Therefore, as macular degeneration was diagnosed either 
immediately or in very close proximity to the veteran's 
arrival at basic training, and as the diagnosis of a 
congenital disability in the service medical records is 
uncontroverted by any other medical opinion, the Board finds 
that the record provides constitutes clear and unmistakable 
evidence that the veteran's macular degeneration existed 
prior to entry into active service.  

The Board further finds that the veteran's preexisting 
macular degeneration was not aggravated during active 
service.  The Board notes the veteran's contentions and sworn 
testimony that he received a burn or injury to his eyes while 
training on a  rifle range during active service, and that 
the veteran believes this injury was responsible for the 
aggravation of his disability.  There is no record of an 
injury to the eyes, however, in the service medical records.  
A review of the service medical records shows that any injury 
which may have been sustained would have had to have occurred 
sometime between the veteran's arrival for training on July 
15, 1966, and his admission to the dispensary for a survey in 
preparation for a Medical Board report on August 1, 1966.  An 
injury was not noted on the July 25, 1966, request for 
additional evaluation, nor was it noted at the July 29, 1966, 
testing.  

Further, the records do not show that the veteran reported 
any injury to the Medical Board when questioned sometime 
between August 1 and August 4, 1966.  The August 4, 1966, 
Medical Board report notes that the veteran had been sent to 
the Naval Hospital in San Diego for consultation by an 
ophthalmologist who had recommended that the veteran be 
discharged.  This was apparently the additional testing 
conducted on July 29, 1966.  However, the Medical Board 
report did not mention an injury and the macular degeneration 
was detected on routine screening.  The Board concludes that 
any significant injury to the veteran's eyes likely would 
have been relevant to the Medical Board, as the subject of 
that report was the veteran's vision, and would not likely 
have been excluded from their report if medically 
significant.  It is also unlikely that the veteran would have 
resumed training following the recommendation of the Medical 
Board that he be discharged. In any event, and as pertinent 
to this decision, any injury to the veteran's eyes from 
firearms training was not considered medically significant, 
did not require any reported treatment, and neither such 
event nor any other factor in service was considered to have 
aggravated the veteran's preexisting disability.  

Further, the post service VA treatment records do not 
indicate that the veteran's macular degeneration was 
aggravated during service.  The initial medical records to 
include a history of a burn injury in service are dated from 
1995.  However, neither these or any other VA medical records 
include any opinion stating that the veteran's disability was 
aggravated during service by either an injury or by any other 
means.  

Finally, the Board has considered the November 2002 opinion 
by the private optometrist, but finds that it does not 
provide a basis for concluding that the veteran's macular 
degeneration was aggravated during service.  The veteran was 
examined by several medical professionals during his brief 
period in service, including an ophthalmologist.  Based on 
this contemporaneous evidence, the Board, which consisted of 
three members of the Medical Corps, concluded that the 
veteran's disability was not aggravated during service.  The 
November 2002 opinion was offered by a single optometrist 
based on a review of the records many years after the fact.  
Significantly, even though the optometrist explained the 
medical process that caused the decrease in the veteran's 
vision, she did not explain how this process was accelerated 
by the veteran's very brief period of service or relate her 
opinion to the veteran's report of an eye injury in service.  

For these reasons, the Board concludes that the findings of 
the August 1966 Medical Board carry greater weight than the 
November 2002 opinion of the private optometrist.  Because 
the weight of the evidence is against the veteran's claim and 
is not evenly balanced, entitlement to service connection for 
macular degeneration is not established.  

Pension

The law authorizes the payment of pension to veterans with 90 
days or more of recognized wartime service who are 
permanently and totally disabled from nonservice-connected 
disabilities which are not the result of willful misconduct 
and from service-connected disabilities.  In order to 
establish entitlement to VA pension benefits, it is necessary 
that the evidence show that the veteran is permanently and 
totally disabled such as to satisfy the "average person" 
standard, or that he is "unemployable" in the sense that such 
disabilities, permanent in nature, prevent him from securing 
and following substantially gainful employment commensurate 
with his age, his level of education, and his occupational 
background.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.321, 
3.340, 3.342, and Part 4 (2002); Talley v. Derwinski, 2 Vet. 
App. 282, 287 (1992).

A veteran meets the basic service eligibility requirements if 
such veteran served in the active military, naval, or air 
service for 90 days or more during a period of war, served 
during a period of war and was discharged or released from 
service for a service-connected disability, served for 90 
consecutive days or more and such period began or ended 
during a period of war, or served for an aggregate of 90 days 
or more in two or more separate periods of service during 
more than one period of war.  38 U.S.C.A. § 1521(j).  

Information received from the National Personnel Records 
Center in June 1967 confirmed that the veteran had active 
service from July 15, 1966, to August 15, 1966.  This does 
not satisfy the 90-day wartime service requirement to be 
basically eligible for a nonservice connected pension.  As 
discussed, the veteran was discharged as a result of a 
medical disability.  The Board has found that this condition, 
macular degeneration, is not a service connected disability.  
Therefore, as the veteran did not have 90 days of active 
service, and as he was not discharged due to a service 
connected disability, he does not meet the basic service 
eligibility requirement for nonservice connected disability 
pension benefits.  It follows that the appeal as to this 
issue must be denied.  


ORDER

Entitlement to service connection for bilateral macular 
degeneration is denied. 

Entitlement to nonservice connected pension benefits is 
denied. 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

